Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to application 16/737700 filed on 01/08/20. 

Claims 1-19 are remain pending in the application.

Information Disclosure Statement

The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b) (3).  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US Pub. 2016/0336808).

As to claim 1, 14 and 18 the prior art teach a device to be charged, comprising: 

a battery (see fig 5, element 35 and paragraph 0063); 

a wireless receiving circuit (fig 4, element 4), configured to receive an electromagnetic signal transmitted by a wireless charging device and to convert the electromagnetic signal into an output voltage (see fig 4) and an output current of the wireless receiving circuit (see fig 4, fig 5 paragraph 0043-0045); 



a detection circuit, configured to detect at least one of a voltage of the battery or a current entering the battery (see fig 4, fig 5 paragraph 0043 and 0049-0051); 

and a control circuit (see fig 4, fig 5 element 37), configured to communicate with the wireless charging device based on the at least one of the voltage or the current detected by the detection circuit, to enable the wireless charging device to adjust a transmitting power of the electromagnetic signal (see fig 4-6 paragraph 0046-0048 and 0050-0052 and summary).

As to claims 2, 15 and 19 the prior art teach wherein the step-down circuit is a charge pump, and a ratio of an output voltage to an input voltage of the charge pump is any one of 1/2, 1/3, 2/3 and ¼ (see fig 4, fig 5 paragraph 0044 and 0046).

As to claim 3, the prior art teach further comprising: a constant voltage and constant current circuit; wherein the constant voltage and constant current circuit is coupled between the wireless receiving circuit and the step-down circuit, and is configured to perform at least one of constant voltage control or constant current control on an output of the wireless 

and the device to be charged further comprising: a constant voltage and constant current control circuit, configured to control at least one of the constant voltage control or constant current control of the constant voltage and constant current circuit according to the at least one of the voltage or the current detected by the detection circuit (see fig 4-8 paragraph 0049-0054).

As to claim 4 the prior art teaches wherein the constant voltage and constant current circuit is coupled between the wireless receiving circuit and the step-down circuit, and the step-down circuit is further configured to receive an output voltage of the constant voltage and constant current circuit, and to perform step-down processing on the output voltage of the constant voltage and constant current circuit (see fig 4-8 paragraph 0051-0056 and sumamry).

 As to claim 5 the prior art teach wherein the constant voltage and constant current circuit comprises a Buck circuit or a low dropout linear regulator (see fig 4-5 paragraph 0056-0058).

As to claim 6 the prior art teach wherein the battery comprises N cells coupled in series, N being a positive integer greater than 1 (see fig 4-6 paragraph 0040-0044).


As to claim 7, the prior art teach wherein the step-down circuit is a Buck circuit (see fig 4-6 paragraph 0043-0047 and background).

As to claim 8 the prior art teaches wherein the control circuit is configured to send adjustment information to the wireless charging device according to the at least one of the voltage or the current detected by the detection circuit, the adjustment information is configured to instruct the wireless charging device to adjust the transmitting power of the electromagnetic signal (see fig 4-8 paragraph 0057-0063).

As to claim 9 the prior art teach further comprising: a conversion circuit, coupled between the wireless receiving circuit and the battery, and configured to receive the output voltage and the output current of the wireless receiving circuit, and to perform at least one of constant voltage control or constant current control on at least one of the output voltage or the output current of the wireless receiving circuit; wherein the control circuit is further configured to control a switching between the step-down circuit and the conversion circuit (see fig 4-8 paragraph 0060-0066 and summary).

 As to claim 10 the prior art teach wherein the control circuit is further configured to communicate with the wireless charging device to determine whether to control the step-down circuit or the conversion circuit to operate (see fig 4-8 paragraph 0047-0051 and background).

As to claim 11 the prior art teach wherein the control circuit is further configured to control the switching between the step-down circuit and the conversion circuit according to a temperature of the battery (see fig 4-9 paragraph 0064-0068).

As to claim 12, the prior art teach wherein a current output by the step-down circuit is a constant direct current, a pulsating direct current or an alternating current (see fig 4-9 paragraph 0067-0071).

As to claim 13 the prior art teaches wherein the step-down circuit has a higher step-down conversion efficiency than the constant voltage and constant current circuit (see fig 4-10 paragraph 0070-0076). 

 As to claim 16 the prior art teach further comprising: performing at least one of constant voltage control or constant current control on the first voltage before performing the step-down processing(see fig 4-6 paragraph 0044-0048).

As to claim 17 the prior art teach further comprising: performing at least one of constant voltage control or constant current control on at least one of the voltage or the current for charging the battery (see fig 4-6 paragraph 0046-0050).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BINH C TAT/Primary Examiner, Art Unit 2851